*595Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about June 12, 2014, which, after a fact-finding hearing, dismissed the petition seeking an order of protection, unanimously affirmed, without costs.
Petitioner failed to establish by a fair preponderance of the evidence that respondent committed acts amounting to harassment in the second degree (see Matter of Gloria C. v Josephine I., 106 AD3d 630 [1st Dept 2013]; Penal Law § 240.26). The court’s finding that the father touched the mother only to separate her from their child, who was upset by her refusal to stop bathing him, is supported by the evidence, and there is no basis to disturb the court’s credibility determinations (Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]).
Concur — Mazzarelli, J.P., Sweeny, Acosta, Clark and Kapnick, JJ.